Citation Nr: 9908651	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-37 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for back disability.

2. Entitlement to a compensable evaluation for service-
connected migraine headaches.


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to March 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.
REMAND

The veteran contends that his migraine headaches are of such 
severity as to warrant a 50 percent evaluation.  Further, he 
contends that service connection is warranted for his back 
disability which had its onset in service.

Service medical records reveal that at the same time that the 
veteran first sought treatment for his headaches, in November 
1994, the veteran also complained of low back and neck pain.  
A February 1995 report states that the back pain was 
considered associated with the veteran's migraine headaches.  
Significantly, in the same report the veteran admitted to a 
motor vehicle accident, occurring in 1991, in which he 
incurred whiplash.  Tenderness at T5-T7 was clinically noted 
three days later, in February 1995.  Further, chronic 
cervical arthralgia was diagnosed in November 1995.  
 
Review of the reports from the VA compensation and pension 
examinations conducted in May 1996 reveals that the VA 
examination findings are inadequate with regard to the issues 
of the current level of severity of the veteran's migraine 
headaches and any nexus between those service-connected 
headaches and current back disability.  Further, VA spinal 
examination concentrated solely on the veteran's lumbar spine 
and did not address the current status of the thoracic and 
cervical spine areas.  Moreover, the degree to which the 
veteran's headaches affect his ability to work was not 
addressed.  

In light of these circumstances, the Board is of the opinion 
that further development is warranted.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1. The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him 
for service-connected migraine 
headaches in recent years and for back 
and neck pain since his separation 
from service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
by the veteran which are not currently 
of record. 

The veteran must also be requested to 
provide information concerning his 
treatment for injuries sustained in a 
motor vehicle accident in 1991.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records stemming from the 1991 motor 
vehicle accident.  

2. Thereafter, the veteran should be 
afforded a VA examination by a board-
certified neurologist, if available, 
to determine the current severity of 
his service-connected migraine 
headaches.  All indicated studies 
should be undertaken, and all 
manifestations of current disability 
should be described in detail.  The 
claims folder must be made available 
to the examiner for review prior to 
examination.  The examiner is 
requested to comment upon the 
frequency of prostrating attacks of 
migraine headaches.  The examiner is 
requested to comment on the impact of 
the migraine headaches on the 
veteran's ability to obtain or follow 
a substantially gainful occupation.  A 
complete rationale should be given for 
all opinions and conclusions 
expressed.  

3. The RO should arrange for the veteran 
to undergo a comprehensive orthopedic 
evaluation to determine the nature and 
etiology of any spine disability found 
to be present.  All indicated studies, 
including diagnostic imaging should be 
performed and all findings should be 
set forth in detail.  The examiner is 
requested to review the claims file, 
including service medical records and 
post-service private and VA medical 
reports, and provide an opinion as to 
whether it is at least as likely as 
not that any current cervical, 
thoracic, or low back disability(ies) 
is/are etiologically related to 
symptoms and findings noted in the 
service medical records, or the 
service-connected headaches.  If 
records pertaining to the veteran's 
1991 pre-service motor vehicle 
accident are obtained, the examiner is 
further requested to provide an 
opinion with consideration of the 
manifestations of the disability prior 
to, during and subsequent to service, 
as to whether it is at least as likely 
as not that any spine disability, 
underwent a permanent increase in 
pathology during service and, if so, 
whether the increase was clearly and 
unmistakably due to the natural 
progress of the condition.  Rationale 
for any opinion expressed should be 
fully explained.  The claims file and 
a copy of this REMAND must be made 
available to the examiner prior to the 
requested examination.  The examiner 
is requested to indicate in his/her 
report that review of the claims 
folders and the information contained 
in this remand was conducted.  The 
rationale for any opinion expressed 
should be fully explained. 


4. The RO should undertake any further 
development deemed appropriate, 
including, if indicated, additional 
medical evaluation and a social and 
industrial survey. 

5. Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues of entitlement 
to a compensable evaluation for 
service-connected migraine headaches, 
to include the issue of whether the 
claim should be referred to the 
Director of the VA Compensation and 
Pension Service for extraschedular 
consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) (1998), and 
the issue of entitlement to service 
connection for back disability. 

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998).


- 5 -


- 1 -


